Citation Nr: 0506873	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for complications from 
an anthrax vaccine.  

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for shortness of 
breath.

6.  Entitlement to service connection for short term memory 
loss.

7.  Entitlement to service connection for joint pain.

8.  Entitlement to service connection for irritable bowel 
syndrome.

9.  Entitlement to service connection for skin rash.

10.  Entitlement to service connection for carpal tunnel 
syndrome.

11.  Entitlement to service connection for a right wrist 
disability.

12.  Entitlement to service connection for a left wrist 
disability.

13.  Entitlement to service connection for dizziness.

14.  Entitlement to service connection for a sleep disorder.

15.  Entitlement to service connection for a sinus disorder, 
to include rhinitis.

16.  Entitlement to service connection for retinitis.

17.  Entitlement to service connection for low back pain.

18.  Entitlement to service connection for allergic reactions 
to medication.

19.  Entitlement to service connection for an eating 
disorder.

20.  Entitlement to service connection for anger and short 
temper reactions.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active service from July 1986 to September 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) that denied the claims of entitlement to 
service connection listed above.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2004).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issues on appeal, as clarified by Quartuccio, supra.  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Secondly, it is noted that the veteran's service medical 
records have not been obtained.  In such cases, in addition 
to the duties imposed by the VCAA, VA's duty to assist is 
heightened and includes an obligation to search alternative 
forms of records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is contained in 
the claims file only a single inquiry made for the purpose of 
obtaining the veteran's service medical records.  In that 
regard, in November 2001, the claims file shows a negative 
response, from the National Personnel Records Center (NPRC) 
regarding whether the veteran's service medical records could 
be located.  

The veteran served on active duty in the United States Navy 
from July 1986 to September 1990, and in the Navy reserves 
from 1990 to 1994.  It is unclear whether the RO obtained a 
response from the NPRC, and it is also unclear whether the RO 
attempted to seek alternative sources for the veteran's 
service medical records.  


Surgeon General's Office (SGO) records of hospitalization, 
morning reports noting absence for medical treatment, and 
records obtained directly from the service department are 
possibly available for the period of the veteran's relatively 
recent active and reserve military service with the U. S. 
Navy.

Based on the provisions of 38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c), and the lack of information in the claims 
file identifying if alternative sources were searched, there 
is insufficient evidence to make a determination that further 
development of the service medical records would be futile.  
Thus, alternative sources for these records must be searched.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC or RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


Accordingly, the case is REMANDED to the VBA AMC for the 
following action:


1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In that regard, the appellant is hereby 
informed that to obtain service 
connection for any of the disorders noted 
above, the evidence could include 
documents that include a medical opinion 
by a responsible medical authority that 
the veteran has the disability in 
question, and that it can be attributed 
to a disease or injury of service origin.  

2.  The VBA AMC should complete the 
development of the evidence with regard 
to the use of alternative methods for 
obtaining the missing service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, including, but not limited to, 
contacting the NPRC (or any other 
appropriate agency/office) and request 
all available SGO records or morning 
reports documenting the veteran's medical 
care.  The VBA AMC should also contact 
the service department itself for the 
purpose of obtaining service medical 
records directly from the U.S. Navy.  In 
that regard, the veteran's History of 
Assignments contained in a Service 
Department Records Envelope contained in 
the veteran's claims file should be 
consulted and referenced to the service 
department.   

The VBA AMC should consider provision of 
the veteran's name shown on his record of 
service (DD-214), "Marion Humberto 
Azofeifa" in its search for service 
medical records.  In this regard, the 
veteran may still have a reserve 
obligation.  Accordingly, the VBA AMC 
should make inquiry at the Naval Reserve 
Personnel Center in New Orleans, 
Louisiana.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

